872 F.2d 1023
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steve D. ANDERSON Plaintiff-Appellant,v.Dean SMITH, Chief Deputy of Jefferson County Sheriff'sDepartment, Don Knight, Sheriff of Hamblen County,Tennessee, Skip Simmons, Deputy Sheriff of Hamblen Sheriff'sDepartment, Herbert Collins, Defendants-AppelleesSteve D. ANDERSON, Plaintiff-Appellant,v.Tom ESLINGER, Sheriff of Jefferson County, Dandridge, TN.,Defendant-Appellee.
Nos. 88-5834, 88-6371.
United States Court of Appeals, Sixth Circuit.
April 27, 1989.

1
Before NATHANIEL JONES and ALAN E. NORRIS, Circuit Judges, and GEORGE E. WOODS, District Judge.*

ORDER

2
Steve D. Anderson appeals from the district court's order and final judgment in these civil rights cases.  42 U.S.C. Sec. 1983.  The appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Anderson sued defendant Eslinger alleging that he illegally seized Anderson's antique slot machine.  The district court held that this action was barred by the one year state statute of limitations.   Wilson v. Garcia, 471 U.S. 261, 276 (1985);  Wright v. Tennessee, 628 F.2d 949, 951 (6th Cir.1980).  Anderson sued defendants Smith, Knight, Simmons, and Collins alleging that they improperly issued and served a warrant of execution for restitution in a criminal case, illegally searched his business, and subjected him to malicious prosecution.  The district court held that defendant Collins was absolutely immune from a suit for damages.   Foster v. Walsh, 864 F.2d 416, 417 (6th Cir.1988) (per curiam).  The district court held that the other defendants were entitled to qualified immunity.   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982);  Dominque v. Telb, 831 F.2d 673, 677 (6th Cir.1987).


4
This panel has carefully examined the record in this case.  The district court correctly held in favor of all the defendants for the reasons stated in the magistrate's reports and the district court's orders.  The crux of the case is whether the state court clerk properly issued the warrant of execution.  Under Tennessee law, the execution was proper;  the officials from the various sheriff's departments were entitled to rely upon the facially valid warrant.  Therefore, Anderson's appeals are without merit.


5
The order and judgment of the district court are affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation